                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                       Bankr. Case No. 16-10407-SMB
 TRANSCARE CORPORATION, et al.,                                   Chapter 7
                                                           (Jointly Administered)

 SHAMEEKA IEN on behalf of herself and all
 others similarly situated,

                        Plaintiff,

                        v.

 TRANSCARE CORPORATION,
 TRANSCARE NEW YORK, INC.,
 TRANSCARE ML, INC., TC AMBULANCE                       Adv. Case No. 16−01033−smb
 GROUP, INC., TRANSCARE
 MANAGEMENT SERVICES, INC., TCBA
 AMBULANCE, INC., TC BILLING AND
 SERVICES CORPORATION, TRANSCARE
 WESTCHESTER, INC., TRANSCARE
 MARYLAND, INC., TC AMBULANCE
 NORTH, INC. AND TRANSCARE
 HARFORD COUNTY, INC., LYNN
 TILTON, ARK CLO 2001-1 LIMITED, ARK
 INVESTMENT PARTNERS II, L.P.,
 PATRIARCH PARTNERS, LLC, and
 PATRIARCH PARTNERS III, LLC,

                        Defendants.

                        NOTICE OF CASE STATUS CONFERENCE
                                ON AUGUST 25, 2020

          PLEASE TAKE NOTICE that a status conference in the above captioned case will be

conducted before the Honorable Stuart M. Bernstein at the United States Bankruptcy Court for the

Southern District of New York located at One Bowling Green, New York, NY 10004-2301,

Courtroom 723 on August 25, 2020 at 10:00 a.m. (EST).
Dated: August 24, 2020
                             By: /s/ Jack A. Raisner
                                Jack A. Raisner
                                René S. Roupinian
                                RAISNER ROUPINIAN LLP
                                270 Madison Avenue, Suite 1801
                                New York, NY 10016
                                Telephone: (212) 221-1747
                                Email: jar@raisnerroupinian.com
                                Email: rsr@raisnerroupinian.com

                             Attorneys for Plaintiff and the Certified Class




                         2
